 



Exhibit 10.2



--------------------------------------------------------------------------------



RANGE RESOURCES CORPORATION

DEFERRED COMPENSATION PLAN

FOR DIRECTORS AND SELECT EMPLOYEES



--------------------------------------------------------------------------------



Effective December 28, 2004

 



--------------------------------------------------------------------------------



 



RANGE RESOURCES CORPORATION
DEFERRED COMPENSATION PLAN
FOR DIRECTORS AND SELECT EMPLOYEES

TABLE OF CONTENTS

              Page

--------------------------------------------------------------------------------

1. PURPOSE
    2  
2. DEFINITIONS AND CAPITALIZED TERMS
    2  
3. ELIGIBILITY
    11  
4. DEFERRAL OF COMPENSATION
    12  
4.1 Election to Defer
    12  
4.2 Date of Deferral
    14  
4.3 Multiple Elections
    15  
4.4 Annual Elections
    15  
4.5 Hardship Adjustments
    16  
5. DEFERRED COMPENSATION ACCOUNTS
    16  
5.1 Maintenance of Accounts
    17  
5.2 Investment Elections
    17  
5.3 Investment Earnings or Losses
    19  
5.4 [Intentionally Omitted]
    21  
5.5 Investment of Unpaid Balances
    21  
5.6 Company Contributions
    21  
5.7 Company’s General Assets
    25  
6. EFFECT ON EMPLOYEE BENEFITS
    26  
7. PAYMENT OF DEFERRED COMPENSATION ACCOUNTS
    26  
7.1 Election as to Time and Form of Payment
    26  
7.2 In-Service Withdrawals
    28  
7.3 Termination of Employment
    30  
7.4 Disability
    30  
7.5 In-Kind Distributions
    31  
7.6 Death Prior to Commencement of Distributions
    32  
7.7 Death After Commencement of Distributions
    33  
7.8 Withholding and Other Tax Consequences
    33  
7.9 Tax Gross-Up Payments
    34  
7.10 Income Tax Obligations
    35  
8. FUNDING
    36  
9. SUSPENSION OF PAYMENTS UPON COMPANY’S INSOLVENCY
    37  
10. NON-ALIENATION OF BENEFITS
    38  

 



--------------------------------------------------------------------------------



 



         
11. LIMITATION OF RIGHTS
    39  
12. NOTICE UNDER WARN
    40  
13. AMENDMENT OR TERMINATION OF PLAN
    42  
14. ADMINISTRATIVE PROCEDURES AND DISPUTE RESOLUTION
    43  
14.1 Administrative Authority
    43  
14.2 Expenses
    44  
14.3 Insurance
    45  
14.4 Claims Procedure
    45  
14.5 Appeal Procedures
    47  
14.6 Arbitration
    48  
14.7 Notices
    51  
14.8 Indemnification
    51  
15. MISCELLANEOUS
    53  
15.1 Alternative Acts and Times
    53  
15.2 Masculine and Feminine, Singular and Plural
    54  
15.3 Governing Law and Severability
    54  
15.4 Facility of Payment
    55  
15.5 Correction of Errors
    56  
15.6 Missing Persons
    57  
15.7 Status of Participants
    58  

 



--------------------------------------------------------------------------------



 



RANGE RESOURCES CORPORATION
DEFERRED COMPENSATION PLAN
FOR DIRECTORS AND SELECT EMPLOYEES

     Range Resources Corporation, a Delaware corporation, (“Company”) hereby
establishes a Deferred Compensation Plan for Directors and Select Employees
(“Plan”), effective December 28, 2004. The Plan covers employees and directors
of the Company. This Plan is intended to comply with Section 885 of the Jobs
Creation Act of 2004 and Section 409A of the Internal Revenue Code (“Code”). It
is contemplated that since the Treasury Department has not fully published its
regulations governing Code Section 409A, the Plan may need to be amended to
comply with such regulations when published in the future. No provision of the
Plan shall violate Code Section 409A . If any provision herein is found or
deemed to be in violation of Code Section 409A, then such provision shall be
null and void. Any actions taken pursuant to such provisions shall be reversed
and corrected as soon as practical after such provisions are found to be in
violation.

1. PURPOSE

     The primary purpose of the Plan is to provide deferred compensation to a
select group of management, highly compensated employees and Directors through
an unfunded “top hat” arrangement exempt from the fiduciary, funding, vesting,
and plan termination insurance provisions of Title I and Title IV of the
Employee Retirement Income Security Act (“ERISA”). More specifically, the
Company has adopted this Plan to provide Employees with the opportunity to defer
Compensation and to receive the Company Contributions they are unable to defer
or receive under the Company’s tax qualified cash or deferred compensation plan
(“Qualified Plan”), because of limits imposed by Sections 401(a)(4), 401(k),
401(m) and 402(g) of the Internal Revenue Code (“Code”) on plans to which those
sections of the Code apply.

2. DEFINITIONS AND CAPITALIZED TERMS

     The capitalized terms, set forth in alphabetical order defined below, are
used throughout the Plan.

     (a) “Account” refers to the bookkeeping entries established and maintained
by the Plan Administrator for the purpose of recording (i) the amounts of
Compensation deferred by a Participant and Company Contributions made by the
Company under this Plan, (ii) any interest earnings or losses with respect to
those amounts, and (iii) any distributions to a Participant or Beneficiary.

     (b) “Beneficiary” refers to the person or entity selected to receive any
portion of a Participant’s Account that has not been distributed from the Plan
at the time of the Participant’s death. Such designation shall be on a form
provided or approved by the Plan Administrator. If a Participant fails to
designate a Beneficiary or no designated Beneficiary survives the Participant,
the Plan Administrator may direct payment of benefits to the following person or
persons in the order given below:

          the Participant’s:



  (i)   spouse,     (ii)   descendants, per stirpes,

1



--------------------------------------------------------------------------------



 



  (iii)   parents,     (iv)   brothers and sisters, or     (v)   estate of the
Participant.

     (c) “Board” or “Board of Directors” refers to the Board of Directors of the
Company.

     (d) “Change in Control” has the meaning specified in the Company’s Change
in Control Plan, as may be amended.

     (e) “Code” refers to the Internal Revenue Code of 1986, as amended from
time to time.

     (f) “Committee” refers to the Compensation Committee of the Board.

     (g) “Company,” “Corporation” or “Employer” refers to Range Resources
Corporation, a Delaware corporation.

     (h) “Company Contributions” refers to amounts described in Section 5.6(a)
below.

     (i) “Compensation” refers to an Employee’s gross salary, including any
commissions, bonuses or awards, and Director’s fees, payable by the Company
after an Employee or Director first becomes eligible to participate in the Plan
and during the period through which such participation continues. To the extent
necessary to allow deferrals under the Third paragraph of Section 4.1, the
Compensation shall also include any elective deferral contributions to the
Employer’s 401(k) plan that were limited by the application of Sections 401(k),
401(m), 402(g) or 415 of the Code.

     (j) “Director” refers to a non-employee member of the Board of Directors of
the Company.

     (k) “Disabled” or “Disability” refers to a physical or mental condition of
a Participant which (i) occurs after a Participant first defers Compensation
under this Plan, (ii) results from an injury, disease or disorder, and (iii)
renders the Participant totally and permanently incapable of continuing in his
or her customary employment with the Company. In determining whether a
Participant is disabled, the Plan Administrator may rely upon the conclusions of
any insurance carrier that has issued a policy of disability income insurance
covering the Participant or upon the conclusions of any physician acceptable to
the Plan Administrator. A Participant automatically will satisfy the
requirements under this Plan, with respect to submission of evidence of
disability, throughout the period that he or she remains qualified for Social
Security disability benefits. Any Participant who believes that he or she is
entitled to any advantage, benefit, or other consideration under the Plan as a
result of being Disabled shall apply to the Plan Administrator for such
consideration and shall provide any evidence of Disability which the Plan
Administrator in its discretion may request in a manner consistent with the
Americans with Disabilities Act of 1990 and other relevant laws.

     (l) [Intentionally Omitted]

     (m) “Effective Date” of the amended and restated Plan refers to December
28, 2004 with respect to Compensation first earned, determined or payable after
that date.

2



--------------------------------------------------------------------------------



 



     (n) “Employee” refers to any employee, within the meaning of Section
3121(d) of the Code, who is highly compensated or who is a member of management
selected by the Committee to participate in this Plan. The Committee shall
determine whether an employee is to be considered highly compensated. Where the
Committee considers appropriate in applying the provisions of this Plan, the
term Employee shall include only persons who are Participants or Inactive
Participants under the Plan.

     (o) “ERISA” refers to the Employee Retirement Income Security Act of 1974,
as amended from time to time.

     (p) “Hardship” refers to a Participant’s immediate and heavy financial need
caused by an unforeseeable emergency, as described in Treasury Regulations
Section 1.457-2(h)(4) and (5). In general, but without limitation, the Plan
Administrator shall approve a Hardship withdrawal from a Participant’s Account
if the reduction does not exceed the amount needed to pay for the following
unreimbursed expenses: (i) medical expenses defined in Code Section 213(d) and
incurred (or to be incurred) during the calendar year by the Participant, or his
or her spouse or dependents (as described in Code Section 152) as a result of a
sudden or unexpected illness or accident; (ii) loss of a Participant’s property
as a result of a casualty or other extraordinary, unforeseeable circumstances
attributable to forces beyond the participant’s control; and (iii) other costs
recognized by the Plan Administrator to pose an immediate and heavy financial
need on the Participant as a result of an unforeseeable emergency or other
factors beyond a Participant’s control.

     (q) “Inactive Participant” refers to an Employee or Director who deferred
Compensation under the Plan during a previous Plan Year but who does not defer
any Compensation payable during the current Plan Year.

     (r) [Intentionally Omitted]

     (s) “Participant” refers to an eligible Employee or Director who elects to
defer under the Plan part or all of his or her Compensation payable during the
current Plan Year.

     (t) “Plan Administrator” refers to the person, persons or entity designated
by the Company to administer the Plan. If no such person or entity is serving as
Plan Administrator, the Company shall be Plan Administer.

     (u) [Intentionally Omitted]

     (v) “Plan Year” refers to the period of 12 consecutive months commencing on
the first day of January of each year.

     (w) “Qualified Plan” refers to the Company’s tax qualified individual
account cash or deferred compensation plan subject to the limits imposed by Code
Sections 401(a)(4), 401(k), 401(m), 402(g) and 415.

     (x) [Intentionally Omitted]

3



--------------------------------------------------------------------------------



 



     (y) “Termination of Employment” refers to a Director ceasing to serve as a
Director or an Employee’s (i) separation from service with the Company, (ii)
refusal or failure to return to work within three (3) working days after the
date requested by the Company, or (iii) failure to return to work at the
conclusion of a leave of absence. This definition does not imply retirement from
service.

     (z) “Trust” refers to a rabbi trust intended to satisfy the requirements of
Revenue Procedures 92-64 and 92-65 of which a financial institution selected by
the Company serves as trustee. The term “Trustee” shall include such financial
institution and any successor Trustee under the Trust instrument.

3. ELIGIBILITY

     The Committee may, from time to time, designate by name those Employees and
Directors of the Company who are eligible to participate in the Plan for one or
more Plan Years and the date upon which each such Employee’s or Director’s
participation may commence. All designated Employees and Directors shall be
notified by the Committee or the Plan Administrator of their eligibility to
participate. An Employee or Director who receives an In-Service Withdrawal from
the Plan under Section 7.2 shall not be eligible to participate in the Plan
during the remainder of the Plan Year of the withdrawal and the immediately
following Plan Year. An Employee’s or Director’s eligibility to participate in
the Plan does not confer upon the Employee or Director any right to any award,
bonus or other remuneration of any kind.

4. DEFERRAL OF COMPENSATION

     4.1 Election to Defer

          Any Director or Eligible Employee may elect to defer a percentage or
dollar amount of one or more payments of Compensation for the next succeeding
Plan Year, on such terms as the Plan Administrator may permit, by completing an
Election of Deferral form and filing it with the Plan Administrator prior to the
first day of such succeeding Plan Year (or any such earlier date as the Plan
Administrator may prescribe), provided that an individual who first becomes a
Director or an eligible Employee during a Plan Year may, by completing an
Election of Deferral form and filing it with the Plan Administrator within
30 days of the date such individual becomes a Director or an Eligible Employee,
elect to defer a percentage or dollar amount of one or more payments of
Compensation for the Plan Year in which such individual becomes a Director or an
Eligible Employee, on such terms as the Plan Administrator may permit, which are
payable to such individual after the date upon which the individual files the
Election of Deferral form. Such Election of Deferral forms may provide a
separate deferral election for bonuses.

          An election to defer a percentage or dollar amount of Compensation for
any Plan Year shall apply only to that Plan Year.

          In addition, a Participant may elect to defer an amount of
Compensation equal to all or part of the amount of any elective deferral
contributions that were made on his or her behalf to the Employer’s 401(k) plan
for the prior Plan Year but were treated as an excess deferral, an excess
contribution or otherwise limited by the application of the limitations of
Sections 401(k), 401(m), 415 or 402(g) of the Code, so long as the Participant
so indicates on an Election of Deferral form.

4



--------------------------------------------------------------------------------



 



          A Participant’s Compensation shall be reduced in accordance with the
Participant’s election hereunder and the amount deferred hereunder shall be paid
by the Employer to the Trust as soon as administratively feasible and credited
to the Participant’s Accounts as of the date the amounts are received by the
Trustee.

     4.2 Date of Deferral

          An eligible Employee or Director must submit his or her Election of
Deferral form to the Plan Administrator no later than the last day of the
deferral election period. The last day of the deferral election period shall be
(a) the last day preceding the calendar year in which the eligible Employee or
Director will render the services for which he or she will receive any part of
the Compensation payable to the Employee or Director during that year or (b) in
the first year in which the Company implements the Plan or in which an Employee
or Director first becomes eligible to participate, the Employee or Director may
make his or her election within the first 30 days after the later of (i) the
date the Plan becomes effective or (ii) the date the Employee or Director
becomes eligible to participate.

     4.3 Multiple Elections

          An election to defer Compensation shall be effective on the date an
eligible Employee or Director delivers a completed deferral election form to the
Plan Administrator; provided, however, that, if the eligible Employee or
Director delivers another properly completed Election of Deferral form to the
Plan Administrator prior to the close of the deferral election period described
in Section 4.2, the deferral election on the form bearing the latest date shall
control. After the last day of the election period, the controlling election
made prior to the close of the period shall be irrevocable.

     4.4 Annual Elections

          In order to defer any portion of Compensation earned in any calendar
year, an eligible Employee or Director must submit at least one completed
deferral election form to the Plan Administrator before the start of that
calendar year. If an Employee or Director fails to make such a submission, the
Employee or Director will be deemed to have elected not to contribute to the
Plan for that Plan Year.

     4.5 Hardship Adjustments

          After an annual election has taken effect for any Plan Year, a
Participant may not increase or decrease the percentage or amount of
Compensation to be deferred during that Plan Year; except that a Participant has
the option to cease all deferrals under the Plan during the Plan Year if such
cessation would relieve the Participant of one or more Hardships without any
withdrawals under this Plan.

5. DEFERRED COMPENSATION ACCOUNTS

     5.1 Maintenance of Accounts

          The Plan Administrator shall maintain one or more Accounts with
respect to any Compensation deferred by a Participant under Article 4 above. The
Plan Administrator shall credit the Account with the full amount of Compensation
deferred in any monthly period. If the Compensation deferred is subject to
federal or state employment taxes (e.g. taxes under the Federal Insurance

5



--------------------------------------------------------------------------------



 



Contributions Act or Federal Unemployment Tax Act), said taxes shall be withheld
and deducted from a portion of the Participant’s Compensation not deferred under
this Plan. A Participant or Inactive Participant shall be fully vested at all
times in amounts deferred under Article 4 above, as adjusted for any earnings,
losses, interest accruals, administrative expenses or distributions as described
below.

     5.2 Investment Elections

          In accordance with rules, procedures and options established by the
Plan Administrator, a Participant shall have the right to direct the investment
of his or her Account. Although the Company shall have the obligation to follow
the Participant’s investment directions, the Company, in its sole discretion,
may satisfy its obligation from time to time in one or both of the following
ways. First, the Company may invest assets allocable to the Participant’s
Accounts in the specific investments, in the specific amounts and for the
specific periods directed by the Participant; and the Company must credit or
charge the Participant’s Accounts with the earnings gains or losses resulting
from such investments. Second, the Company may invest assets allocable to the
Participant’s Accounts in any manner, in any amount and for any period of time
which the Company in its sole discretion may select; but the Company must credit
or charge the Participant’s Accounts with the same earnings, gains or losses
that the Participant would have incurred if the Company had invested the assets
allocable to the Participant’s Accounts in the specific investments, in the
specific amounts and for the specific periods directed by the Participant. A
Participant may change his or her investment directions in accordance with
procedures established by the Plan Administrator. If the Participant fails to
provide any investment directions at a time when the Participant has an interest
in the Company’s Qualified Plan, the Plan Administrator may follow the then
current investment directions for the Participant ‘s interest in the Company’s
Qualified Plan. If this Plan is determined to be subject to the fiduciary
provisions of Part 4 of Title I of ERISA, this Plan shall be treated as a Plan
described in Section 404(c) of ERISA and Title 29 of the Code of Federal
Regulations Section 2550.404c-1, in which Plan fiduciaries may be relieved of
liability for any losses which are the direct and necessary result of investment
instructions given by a Participant or Beneficiary.

     5.3 Investment Earnings or Losses

          Any amounts credited to the Account of a Participant or Inactive
Participant as a result of the deferral of all or part of his or her
Compensation may increase or decrease as a result of the Company’s investment of
such amounts during the Plan Year, as described in Section 5.2 above. A ratable
share of Plan investment earnings or losses under this Section 5.3 shall be
credited to the Account of a Participant or Inactive Participant, as determined
in good faith by the Plan Administrator. At the sole discretion of the Plan
Administrator, for any Plan Year, the Plan Administrator may allocate to the
Participant’s Account either (i) the full amount of the Participant’s share of
Plan investment earnings or losses or (ii) the full amount of such share
adjusted for any federal, state or local income or employment tax consequences
attributable to such earnings or losses. If the full amount of such investment
earnings or losses are allocated to a Participant’s Account, any federal, state
or local income or employment tax consequences attributable to such earnings or
losses under this Section 5.3 shall be borne by or inure to the benefit of the
Company. The Participant and his or her Beneficiary understand and agree that
they assume all risk in connection with any decrease in the value of the
Compensation deferred under the Plan and invested in accordance with these
Sections 5.2 and 5.3.

6



--------------------------------------------------------------------------------



 



     5.4 [Intentionally Omitted]

     5.5 Investment of Unpaid Balances

          The unpaid balance of all Accounts payable under the Plan shall
continue to be credited with the investment earnings or losses described in
Sections 5.2 and 5.3.

     5.6 Company Contributions

          (a) Company Discretionary Contributions

     (i) Apart from Compensation deferrals, the Company shall retain the right
to make discretionary contributions (subject to vesting and any such other terms
specified by the Committee) for any Participant under this Plan. A Participant
shall have a reasonable length of time to designate when such deferred Company
Discretionary Contribution shall be otherwise distributable to the Participant
but such time period shall not be longer than 30 days and shall be after such
required vesting period as may be required by the Committee.

     (ii) Such discretionary contributions may also include matching
contributions, at such rates and with respect to such Participant deferrals as
determined by the Committee each year subject to any revised vesting provisions
as set out in Section 5.6 (c) or any such other terms specified by the
Committee.

          (b) Adjustments to Company Contributions

               Once credited to a Participant’s Account under this Plan, the
amounts described in Section 5.6 shall accrue the interest or investment return
described in Section 5.2, 5.3, and 5.5 above, and shall be paid in accord with
Article 7 below.

          (c) Vesting in Company Contributions

               Subject to the provisions of Section 5.6(d) below, a Participant
shall vest in matching Company contributions allocated to his or her Account on
a class year basis, subject to the following vesting schedule:

          (1) 33-1/3% at the end of the Plan Year in which the matching Company
contributions are made;

          (2) 33-1/3% at the end of the first Plan Year following the Plan Year
in which the matching Company contributions are made.

          (3) 33-1/3% at the end of the second Plan Year following the Plan Year
in which the matching Company contributions are made.

               Any portion of a Participant’s Account that has not vested on the
date that a Participant’s employment with Employer terminates, except as
provided in this Article 5, shall be forfeited and applied as provided in
Section 5.7.

               Additionally, except as provided in Section 5.6(d) below, a
Participant shall be

7



--------------------------------------------------------------------------------



 



100% vested if, prior to his or her Termination of Employment, the Participant
attains age 65, dies, becomes Disabled, or a Change in Control occurs.

          (d) Forfeitures for Misconduct

               Without regard to a Participant’s age, Disability or death, if a
Participant separates from service with the Company as a result of the
Participant’s gross misconduct, within the meaning of Part 6 of Title I of
ERISA, regarding group health continuation coverage, or if the Participant
engages in unlawful business competition with the Company, the Participant shall
forfeit all amounts allocated to his or her Accounts under Section 5.6(a) and
5.6(c) above. Such forfeitures shall be retained by the Company, or be used to
reduce the Company’s future contributions under the Plan.

     5.7 Company’s General Assets

          All Compensation deferred under the Plan and all amounts credited to a
Participant’s Account under the Plan (a) are the general assets of the Company,
(b) may be used in the operation of the Company’s business or in any other
manner permitted by law, and (c) remain subject to the claims of the Company’s
general unsecured creditors. By electing to participate in the Plan, Participant
agrees, on behalf of Participant and his or her Beneficiary, that (i) title to
any amounts deferred under the Plan or credited to a Participant’s Account
remains in the Company and (ii) neither Participant nor his or her Beneficiary
has any property interests whatsoever in said amounts, except as general
creditors of the Company.

6. EFFECT ON EMPLOYEE BENEFITS

     Amounts deferred under this Plan or distributed pursuant to the terms of
this Plan are not taken into account in the calculation of a Participant’s
benefits under any employee pension or welfare benefit program or under any
other compensation practice maintained by the Company, except to the extent
provided in such program or practice.

7. PAYMENT OF DEFERRED COMPENSATION ACCOUNTS

     7.1 Election as to Time and Form of Payment

          A Participant shall elect (on the Distribution Request/Change form)
the date on which the Compensation deferrals and vested Company Contributions
(as adjusted for earnings and losses) will commence to be paid to the
Participant. The Participant shall also elect whether the payments shall be made
in either:

          (a) A single lump-sum payment; or

          (b) annual installments over a period elected by the Participant of up
to 10 years, with the amount of each installment to equal the balance of his or
her Account immediately prior to the installment divided by the number of
installments remaining.

          Each such election will be effective for the Plan Year for which it is
made and succeeding Plan Years, unless changed by the Participant. Except as
provided below, any change will be effective only for Compensation deferrals and
Company Contributions made for the first Plan Year beginning after the date on
which the Distribution Request form containing the change is filed with the

8



--------------------------------------------------------------------------------



 



Plan Administrator. A Participant may change the date and form of payment by
filing with the Plan Administrator, at least one year before payments are
otherwise scheduled to commence, a new form specifying a new date of
commencement and/or form of benefit payment in accordance with Code Section
409A. Except as otherwise provided in Article 7 below, payment of a
Participant’s vested Account shall be made in accordance with the Participant’s
elections under this Section 7.1.

     7.2 In-Service Withdrawals

          (a) Withdrawals to Meet Hardships

               If at any time following the first anniversary of initial
participation in the Plan, a Participant incurs a Hardship, as described in
Section 2(p) above, the Participant may, by written notice to the Plan
Administrator, request that all or any specified part of his or her vested
Account (but not less than $1,000 per withdrawal) be paid to the Participant;
and such distribution, if approved by the Company, shall be made in a lump sum
as soon as reasonably practicable following the approval by the Company. The
Company shall have exclusive authority to determine whether to make a Hardship
distribution from a Participant’s vested Account but shall not unreasonably deny
a request for such a distribution. The Company’s decision shall be final and
binding on all parties. Any Hardship withdrawals from an Account shall reduce
the amount available for subsequent distributions from the Account, as the
Company in good faith may determine. All Hardship withdrawals shall only be made
provided that all requirements of Code Section 409A are satisfied.

          (b) Other In-Service Withdrawals

               At any time prior to the date that a Participant is otherwise
entitled to a distribution from the Plan, the Participant may request a
single-sum distribution of his or her entire vested Account balance from the
Plan Administrator provided that all requirements of Code Section 409A are
satisfied to the satisfaction of the Plan Administrator. If approved by the Plan
Administrator, such amount will be distributed to the Participant as soon as
administratively feasible.

               Prior to or after Termination of Employment, a Participant may
not withdraw any funds from his or her Account, except as provided in
Section 7.2 and paragraphs (a) and (b) of this Section 7.2.

     7.3 Termination of Employment

          Unless the Committee, in its sole discretion, determines otherwise,
upon Termination of Employment of a Participant or Inactive Participant for
reasons other than retirement, or at any time thereafter, the Committee may
distribute the vested portion of his or her Account under the Plan in a lump
sum. The payment from the Account shall occur as soon as practicable following
the date of such determination. For purposes of the Plan, a Participant shall
not be considered to have terminated employment as long as the Participant is
employed by the Employer or any of its subsidiaries.

     7.4 Disability

          Upon the Disability of a Participant or Inactive Participant, the Plan
Administrator shall distribute his or her Account under the Plan, in accordance
with the Participant’s distribution election under Section 7.1. Prior to the
death of the Participant or Inactive Participant, during any period in which a
Participant or Inactive Participant remains Disabled, he or she (or his or her
legal representative) may

9



--------------------------------------------------------------------------------



 



request Hardship withdrawals from any undistributed portion of his or her
Account, or may change the distribution election under Section 7.1 in accordance
with the terms of the Plan. Any such Hardship withdrawals shall reduce the
amount available for subsequent distributions from the Account, as the Company
in good faith may determine.

     7.5 In-Kind Distributions

          All distributions made under the Plan shall be made in cash, except
that the Committee, in its complete discretion, may make distributions in kind.
If an in-kind distribution is made, the Committee shall value the property
distributed at its fair market value as reasonably determined by the Committee.
Without limiting the foregoing, publicly traded securities shall generally be
valued by the Committee at the closing price of the security (on the national
securities exchange on which it trades) on the date immediately preceding the
date of the distribution.

     7.6 Death Prior to Commencement of Distributions

          Provided that such distribution shall comply with Code Section 409A,
upon the death of a Participant or Inactive Participant prior to the
commencement of any distribution hereunder, the Account of such Participant or
Inactive Participant shall be distributed to his or her Beneficiary, in the form
elected by the Participant or Inactive Participant under Section 7.1. During the
period between the death of the Participant or Inactive Participant and the
commencement of distributions to the Beneficiary, the Beneficiary may request
Hardship withdrawals from any undistributed portion of his or her Account, or
the Beneficiary may change the distribution election under Section 7.1 (with the
Beneficiary having the right that the Participant had under Section 7.1 to elect
the date and form of distribution). Any such Hardship withdrawals shall reduce
the amount available for subsequent distributions from the Plan, as the Company
in good faith may determine.

     7.7 Death After Commencement of Distributions

          Provided that such distribution shall comply with Code Section 409A,
upon the death of a Participant or Inactive Participant after the commencement
of any distribution hereunder, the balance remaining in the Account of such
Participant or Inactive Participant shall be distributed to his or her
Beneficiary in accordance with the terms elected by the Participant or Inactive
Participant under Section 7.1.

     7.8 Withholding and Other Tax Consequences

          From any payments made under this Plan, the Company shall withhold any
taxes or other amounts which federal, state or local law requires the Company to
deduct, withhold and deposit. The Company’s determination of the type and amount
of taxes to be withheld from any payment shall be final and binding on all
persons having or claiming to have an interest in this Plan or in any Account
under this Plan.

     7.9 Tax Gross-Up Payments

          If, as a result of (a) a Participant’s Termination of Employment other
than for cause within 24 months of a Change in Control, (b) the Employer’s
amendment of the Plan in connection with a Change in Control or (c) the
Employer’s termination of the Plan pursuant to Section 13 in connection with a
Change in Control, all or a portion of a Participant’s Account is paid prior to
the date the

10



--------------------------------------------------------------------------------



 



Participant had otherwise elected for such payment under the Plan without the
consent of such Participant (or his Beneficiary), the Employer shall pay an
additional payment (a “Tax Gross-up Payment”) to the Participant (or his
Beneficiary) to compensate such Participant (or his Beneficiary) for the taxes
imposed with respect to the accelerated portion of the payment plus any amounts
imposed under Code Section 409A. The Tax Gross-up Payment shall be determined by
multiplying the amount of the accelerated portion of the payment by the fraction
1/1-MR, where MR is the sum of (1) the Participant’s (or the Beneficiary’s)
maximum income tax rate under section 1(a) of the Code as of the date of payment
and (2) the rates of any other taxes (including excise taxes on excess parachute
payments under Section 4999 of the Code) imposed on the Participant (or the
Beneficiary) with respect to the accelerated portion of the payment. As used in
this Section, the term ‘cause’ shall mean the Participant’s gross negligence or
willful misconduct in performance of the duties of the Participant’s employment,
or the Participant’s final conviction of a felony or of a misdemeanor involving
moral turpitude.

     7.10 Income Tax Obligations

          Provided that such distribution shall comply with Code Section 409A,
if a Participant is assessed federal, state or local income taxes by reason of,
and computed on the basis of, his or her undistributed deferred Compensation or
undistributed interest accrued on his or her Account, the Participant shall
notify the Plan Administrator in writing of such assessment and there shall be
distributed from the Participant’s Account deferred Compensation or accrued
interest in an amount equal to such tax assessment, together with any interest
due and penalties assessed thereupon within 30 days following such notice;
provided however, that if the Plan Administrator determines that such assessment
is improper, it may request that the Participant contest the assessment, at the
expense of the Company (which expense shall include all costs of appeal and
litigation, including legal and accounting fees, and any additional interest
assessed on the deficiency from and after the date of the Participant’s notice
to the Plan Administrator); and during the period such contest is pending, the
sums otherwise distributable pursuant to this Section 7.10 shall not be
distributed.

8. FUNDING

     All amounts deferred under this Plan remain or become general assets of the
Company. All payments under this Plan shall come from the general assets of the
Company. The amounts credited to an Employee’s Account are not secured by any
specific assets of the Company. This Plan shall not be construed to require the
Company to fund any of the benefits provided hereunder or to establish a trust
or purchase an insurance policy or other product for such purpose. The Company
may make such arrangements as it desires to provide for the payment of benefits.
Neither an Employee, Participant or Inactive Participant nor his or her
Beneficiary or estate shall have any rights against the Company with respect to
any portion of any Account under the Plan except as general unsecured creditors.
No Employee, Participant, Inactive Participant, Beneficiary or estate has an
interest in any Account under this Plan until the Employee, Participant,
Inactive Participant, Beneficiary or estate actually receives payment from the
Account.

9. SUSPENSION OF PAYMENTS UPON COMPANY’S INSOLVENCY

     At all times during the continuance of any trust established in connection
with this Plan (“Trust”), if the Plan Administrator determines that the
Company’s financial condition is likely to result in the suspension of benefit
payments from the Trust, the Plan Administrator shall advise Participants,
Inactive Participants and Beneficiaries that payments from the Trust shall be
suspended during the Company’s insolvency. If the Trustee subsequently resumes
such payments, the Plan Administrator shall

11



--------------------------------------------------------------------------------



 



advise Participants, Inactive Participants and Beneficiaries that, if Trust
assets are sufficient, the first payment following such discontinuance shall
include the aggregate amount of all payments due to Participants, Inactive
Participants and Beneficiaries under the terms of the Plan for the period of
such discontinuance, less the aggregate amount of any payments made directly by
the Company during any period of discontinuance. No insufficiency of Trust
assets shall relieve the Company of its obligation to make payments when due
under the Plan.

10. NON-ALIENATION OF BENEFITS

     The interest of any Employee, Participant, Inactive Participant or
Beneficiary shall not be subject to sale, assignment, transfer, conveyance,
hypothecation, encumbrance, garnishment, attachment, anticipation, pledge,
alienation or other disposition prior to actual distribution from the Plan; and
any attempt to effect such disposition shall be void. No portion of any Account
shall, prior to receipt thereof, be subject to the debts, contracts,
liabilities, or engagements of any Employee, Participant, Inactive Participant
or Beneficiary. Nothing in the preceding sentence shall prohibit the Company
from recovering from an Employee, Participant, Inactive Participant or
Beneficiary any payments to which he or she was not entitled under the Plan.

11. LIMITATION OF RIGHTS

     Nothing in this Plan document or in any related instrument shall cause this
Plan to be treated as a contract of employment within the meaning of the Federal
Arbitration Act, 9 U.S.C. 1 et seq., or shall be construed as evidence of any
agreement or understanding, express or implied, that the Company (a) will employ
any person in any particular position or level of Compensation, (b) will offer
any person initial or continued participation or awards in any commission, bonus
or other compensation program, or (c) will continue any person’s employment with
the Company.

12. NOTICE UNDER WARN

     (a) Any amounts paid (i) to any Employee under the Worker Adjustment and
Retraining Notification Act of 1988 (“WARN”) or under any other laws regarding
termination of employment, or (ii) to any third party for the benefit of said
Employee or for the benefit of his or her dependents shall not be offset or
reduced by any amounts paid or determined to be payable by the Company to said
Employee or to his or her dependents under this Plan.

     (b) Subsequent to a Change in Control, the Company may amend, modify or
terminate the Plan; provided, however, that no such amendment, modification or
termination of the Plan will, without the consent of the Participant or
Beneficiary, materially affect the right of such Participant or Beneficiary with
respect to his or her Account as of the day prior to the date of the amendment,
modification or termination. Such Account will continue to be subject to and
governed by the terms of the Plan as set forth in the Plan document on the day
prior to the date of the amendment, modification or termination. In addition,
subsequent to a Change in Control, no change may be made to: (i) the investment
options that were available to Participants and Beneficiaries under Section 5.2
of the Plan on the day prior to the Change in Control or (ii) the method of
allocation selected by the Company pursuant to the third sentence of Section 5.3
of the Plan, as of the day prior to the Change in Control. Notwithstanding the
foregoing, subsequent to a Change in Control, an option to invest in Company
stock may be eliminated and the Company may distribute the entire value of all
Accounts in lump sum payments to all Participants and Beneficiaries. Any such
distribution shall be subject to the provisions of Section 7.9.

12



--------------------------------------------------------------------------------



 



13. AMENDMENT OR TERMINATION OF PLAN

     (a) Prior to a Change in Control, the Committee may amend, modify, suspend
or terminate the Plan in any manner that does not (i) reduce any benefits
accrued under this Plan or (ii) constitute a forfeiture of any benefits vested
under this Plan. No Plan amendment, modification, suspension or termination may,
at any time, reduce a Participant’s accrued benefit under the Plan, without the
consent of the Participant.

     (b) In modifying, suspending or terminating the Plan, or in taking any
other action with respect to the implementation, operation, maintenance or
administration of the Plan, the Board may act by a resolution of the full Board
or by a resolution of the Committee.

     (c) This Plan shall terminate immediately if a court of competent
jurisdiction determines that this Plan is not exempt from the fiduciary
provisions of Part 4 of Title I of ERISA. The Plan shall terminate as of the
date it ceased to be exempt.

     (d) Upon termination of the Plan, the Plan Administrator shall distribute
all Accounts, as determined by the Plan Administrator (i) in a lump sum to all
Participants or (ii) in accordance with the method designated by Participants at
the time of their deferrals. Any such distribution shall be subject to the
provisions of Section 7.9.

14. ADMINISTRATIVE PROCEDURES AND DISPUTE RESOLUTION

     14.1 Administrative Authority

          The Plan Administrator shall have discretionary authority to perform
all functions necessary or appropriate to the operation of the Plan, including
without limitation authority to (a) construe and interpret the provisions of the
Plan document and any related instrument and determine any question arising
under the Plan document or related instrument, or in connection with the
administration or operation thereof; (b) determine in its sole discretion all
facts and relevant considerations affecting the eligibility of any Employee or
Director to be or become a Participant; (c) decide eligibility for, and the
amount of, benefits for any Participant, Inactive Participant or Beneficiary;
(d) authorize and direct all disbursements under the Plan; and (e) employ and
engage such persons, counsel and agents and to obtain such administrative,
clerical, medical, legal, audit and actuarial services as it may deem necessary
in carrying out the provisions of the Plan. The Company shall be the
“administrator” as defined in Section 3(16)(A) of ERISA for purposes of the
reporting and disclosure requirements of ERISA and the Code.

     14.2 Expenses

          All reasonable expenses that are necessary to operate and administer
the Plan shall be paid directly by the Company. Such costs shall include fees or
expenses arising from the retention of any attorneys, accountants, actuaries,
consultants or recordkeepers required by the Plan Administrator to discharge its
duties under the Plan. Nothing herein shall require the Company to pay or
reimburse any person for any cost, liability, loss, fee or expense incurred by
such person in any dispute with the Company; nor may any person reimburse
himself, herself or itself from any Plan contributions or from the principal or
income of investment or funding vehicle for the Plan for any such cost,
liability, loss, fee or expense.

13



--------------------------------------------------------------------------------



 



     14.3 Insurance

          The Company may, but need not, obtain liability insurance to protect
its directors, officers, employees or representatives against loss in the
discharge of their responsibility in the operation of the Plan.

     14.4 Claims Procedure

          (a) A claim for benefits shall be considered filed only when actually
received by the Plan Administrator.

          (b) Any time a claim for benefits is wholly or partially denied, the
Participant, Inactive Participant or Beneficiary (hereinafter “Claimant”) shall
be given written notice of such denial within 30 days after the claim is filed,
unless special circumstances require an extension of time for processing the
claim. If there is an extension, the Claimant shall be notified of the extension
and the reason for the extension within the initial 30 day period. The extension
shall expire within 60 days after the claim is filed. Such notice will indicate
the reason for denial, the pertinent provisions of the Plan on which the denial
is based, an explanation of the claims appeal procedure set forth herein, and a
description of any additional material or information necessary to perfect the
claim and an explanation of why such material or information is necessary.

     14.5 Appeal Procedures

          (a) Any person who has had a claim for benefits denied by the Plan
Administrator, or is otherwise adversely affected by the action or inaction of
the Plan Administrator, shall have the right to request review by the Plan
Administrator. Such request must be in writing, and must be received by the Plan
Administrator within 60 days after such person receives notice of the Plan
Administrator’s action. If written request for review is not made within such
60-day period, the Claimant shall forfeit his or her right to review. The
Claimant or a duly authorized representative of the Claimant may review all
pertinent documents and submit issues and comments in writing.

          (b) The Plan Administrator shall then review the claim. The Plan
Administrator may issue a written decision reaffirming, modifying or setting
aside its former action within 30 days after receipt of the written request for
review, or 60 days if special circumstances require an extension. The Claimant
shall be notified in writing of any such extension within 30 days following the
request for review. An original or copy of the decision shall be furnished to
the Claimant. The decision shall set forth the reasons and pertinent plan
provisions or relevant laws on which the decision rests. The decision shall be
final and binding upon the Claimant and the Plan Administrator and all other
persons having or claiming to have an interest in the Plan or in any Account
established under the Plan.

     14.6 Arbitration

          (a) Any Participant’s, Inactive Participant’s or Beneficiary’s claim
remaining unresolved after exhaustion of the procedures in Section 15.4 and 15.5
(and to the extent permitted by law any dispute concerning any breach or claimed
breach of duty regarding the Plan) shall be settled solely by binding
arbitration at the Employer’s principal place of business at the time of the
arbitration, in accordance with the Employment Claims Rules of the American
Arbitration Association. Judgment on any award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. Each party

14



--------------------------------------------------------------------------------



 



to any dispute regarding the Plan shall pay the fees and costs of presenting
his, her or its case in arbitration. All other costs of arbitration, including
the costs of any transcript of the proceedings, administrative fees, and the
arbitrator’s fees shall be borne equally by the parties.

          (b) Except as otherwise specifically provided in this Plan, the
provisions of this Section 15.6 shall be absolutely exclusive for any and all
purposes and fully applicable to each and every dispute regarding the Plan
including any claim which, if pursued through any state or federal court or
administrative proceeding, would arise at law, in equity or pursuant to
statutory, regulatory or common law rules, regardless of whether such claim
would arise in contract, tort or under any other legal or equitable theory or
basis. The arbitrator who hears or decides any claim under the Plan shall have
jurisdiction and authority to award only Plan benefits and prejudgment interest;
and apart from such benefits and interest, the arbitrator shall not have any
authority or jurisdiction to make any award of any kind including, without
limitation, compensatory damages, punitive damages, foreseeable or unforeseeable
economic damages, damages for pain and suffering or emotional distress, adverse
tax consequences or any other kind or form of damages. The remedy, if any,
awarded by such arbitrator shall be the sole and exclusive remedy for each and
every claim that is subject to arbitration pursuant to this Section 15.6. Any
limitations on the relief that can be awarded by the arbitrator are in no way
intended (i) to create rights or claims that can be asserted outside arbitration
or (ii) in any other way to reduce the exclusivity of arbitration as the sole
dispute resolution mechanism with respect to this Plan.

          (c) The Plan and the Company will be the necessary parties to any
action or proceeding involving the Plan. No person employed by the Company, no
Participant, Inactive Participant or Beneficiary or any other person having or
claiming to have an interest in the Plan will be entitled to any notice or
process, unless such person is a named party to the action or proceeding. In any
arbitration proceeding all relevant statutes of limitation shall apply. Any
final judgment or decision that may be entered in any such action or proceeding
will be binding and conclusive on all persons having or claiming to have any
interest in the Plan.

     14.7 Notices

          Any notice from the Plan Administrator to an Employee, Participant,
Inactive Participant or Beneficiary regarding this Plan may be addressed to the
last known residence of said person as indicated in the records of the Company.
Any notice to, or any service of process upon, the Company or the Plan
Administrator with respect to this Plan may addressed as follows:

 
PLAN ADMINISTRATOR
Range Resources Corporation
777 Main Street, Suite 800
Fort Worth, TX 76102

     14.8 Indemnification

          To the extent permitted by law, the Company shall, and hereby does,
indemnify and hold harmless any director, officer or employee of the Company who
is or may be deemed to be responsible for the operation of the Plan, from and
against any and all losses, claims, damages or liabilities (including attorneys’
fees and amounts paid, with the approval of the Board, in settlement of any
claim) arising out of or resulting from a duty, act, omission or decision with
respect to the Plan, so long as such duty, act, omission or decision does not
involve gross negligence or willful misconduct on the part of such director,
officer or employee. Any individual so indemnified shall, within 10 days after
receipt of notice of any

15



--------------------------------------------------------------------------------



 



action, suit or proceeding, notify the Company and offer in writing to the
Company the opportunity, at the Company’s expense, to handle and defend such
action, suit or proceeding, and the Company shall have the right, but not the
obligation, to conduct the defense in any such action, suit or proceeding. An
individual’s failure to give the Company such notice and opportunity shall
relieve the Company of any liability to said individual under this Section 15.8.
The Company may satisfy its obligations under this provision (in whole or in
part) by the purchase of insurance. Any payment by an insurance carrier to or on
behalf of such individual shall, to the extent of such payment, discharge any
obligation of the Company to the individual under this indemnification.

15. MISCELLANEOUS

     15.1 Alternative Acts and Times

          If it becomes impossible or burdensome for the Company or the Plan
Administrator to perform a specific act at a specific time required by this
Plan, the Company or Plan Administrator may perform such alternative act which
most nearly carries out the intent and purpose of this Plan and may perform such
required or alternative act at a time as close as administratively feasible to
the time specified in this Plan for such performance. Nothing in the preceding
sentence shall allow the Company or Plan Administrator to accelerate or defer
any payments to Participants or Inactive Participants under this Plan, except as
otherwise expressly permitted herein.

     15.2 Masculine and Feminine, Singular and Plural

          Whenever used herein, pronouns shall include both genders, and the
singular shall include the plural, and the plural shall include the singular,
whenever the context shall plainly so require.

     15.3 Governing Law and Severability

          This Plan shall be construed in accordance with the laws of the State
of Delaware (exclusive of its rules regarding conflicts of law) to the extent
that such laws are not preempted by ERISA or other federal laws. If any
provision of this Plan shall be held illegal or invalid for any reason, such
determination shall not affect the remaining provisions of this Plan that shall
be construed as if said illegal or invalid provision had never been included.

     15.4 Facility of Payment

          If the Plan Administrator, in its sole discretion, determines that any
Employee, Participant, Inactive Participant or Beneficiary by reason of
infirmity, minority or other disability, is physically, mentally or legally
incapable of giving a valid receipt for any payment due him or her or is
incapable of handling his or her own affairs and if the Plan Administrator is
not aware of any legal representative appointed on his or her behalf, then the
Plan Administrator, in its sole discretion, may direct (a) payment to or for the
benefit of the Employee, Participant, Inactive Participant or Beneficiary;
(b) payment to any person or institution maintaining custody of the Employee,
Participant, Inactive Participant or Beneficiary; or (c) payment to any other
person selected by the Plan Administrator to receive, manage and disburse such
payment for the benefit of the Employee, Participant, Inactive Participant or
Beneficiary. The receipt by any such person of any such payment shall be a
complete acquittance therefor; and any such payment, to the extent thereof,
shall discharge the liability of the Company, the Plan Administrator, and the
Plan for any amounts owed to the Employee, Participant, Inactive Participant or
Beneficiary hereunder. In the event of any controversy or uncertainty regarding

16



--------------------------------------------------------------------------------



 



who should receive or whom the Plan Administrator should select to receive any
payment under this Plan, the Plan Administrator may seek instruction from a
court of proper jurisdiction or may place the payment (or entire Account) into
such court with final distribution to be determined by such court.

     15.5 Correction of Errors

          Any crediting of Compensation or interest accruals to the Account of
any Employee, Participant, Inactive Participant or Beneficiary under a mistake
of fact or law shall be returned to the Company. If an Employee, Participant,
Inactive Participant or Beneficiary in an application for a benefit or in
response to any request by the Company or the Plan Administrator for
information, makes any erroneous statement, omits any material fact, or fails to
correct any information previously furnished incorrectly to the Company or the
Plan Administrator, or if the Plan Administrator makes an error in determining
the amount payable to an Employee, Participant, Inactive Participant or
Beneficiary, the Company or the Plan Administrator may correct its error and
adjust any payment on the basis of correct facts. The amount of any overpayment
or underpayment may be deducted from or added to the next succeeding payments,
as directed by the Plan Administrator. The Plan Administrator and the Company
reserve the right to maintain any action, suit or proceeding to recover any
amounts improperly or incorrectly paid to any person under the Plan or in
settlement of a claim or satisfaction of a judgment involving the Plan.

     15.6 Missing Persons

          In the event a distribution of part or all of an Account is required
to be made from the Plan to an Employee, Participant, Inactive Participant or
Beneficiary, and such person cannot be located, the relevant portion of the
Account shall escheat in accordance with the laws of the State of Delaware. If
the affected Employee, Participant, Inactive Participant or Beneficiary later
contacts the Company, his or her portion of the Account shall be reinstated and
distributed as soon as administratively feasible. The Company shall reinstate
the amount forfeited by reclaiming such amount from the State of Delaware, and
allocating it to the Account of the affected Employee, Participant, Inactive
Participant or Beneficiary. Prior to forfeiting any Account, the Company shall
attempt to contact the Employee, Participant, Inactive Participant or
Beneficiary by return receipt mail (or other carrier) at his or her last known
address according to the Company’s records, and, where practical, by
letter-forwarding services offered through the Internal Revenue Service, or the
Social Security Administration, or such other means as the Plan Administrator
deems appropriate.

     15.7 Status of Participants

          In accordance with Revenue Procedure 92-65 Section 3.01(d), this Plan
hereby provides:

          (a) Employees, Participants and Inactive Participants under this Plan
shall have the status of general unsecured creditors of the Company;

          (b) This Plan constitutes a mere promise by the Company to make
benefit payments in the future;

          (c) Any trust to which this Plan refers (i.e. any trust created by the
Company and any assets held by the trust to assist the Company in meeting its
obligations under the Plan) shall conform to the terms of the model trust
described in Revenue Procedure 92-64 and shall not violate any provision of Code
Section 409A; and

17



--------------------------------------------------------------------------------



 



          (d) It is the intention of the parties that the arrangements under
this Plan shall be unfunded for tax purposes and for purposes of Title I of
ERISA.

     IN WITNESS WHEREOF, Range Resources Corporation has executed this amended
and restated Deferred Compensation Plan for Directors and Select Employees.

                  RANGE RESOURCES CORPORATION,
a Delaware Corporation
 
           

  By:   /s/ Rodney L. Waller    

     

--------------------------------------------------------------------------------

     

      Rodney L. Waller, Senior Vice President    

18